[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT           FILED
                                                U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                      JAN 29, 2010
                              No. 09-13488             JOHN LEY
                                                     ACTING CLERK
                        ________________________

                D. C. Docket No. 08-00150-CV-ORL-22DAB


DAVID MURRAY,

                                                            Plaintiff-Appellant,

                                   versus


HARTFORD LIFE & ACCIDENT INSURANCE
COMPANY, a foreign corporation,


                                                           Defendant-Appellee.

                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                             (January 29, 2010)

Before BARKETT, PRYOR and FAY, Circuit Judges.

PER CURIAM:

     Appellant, David Murray, worked as an assistant manager for Publix Super
Markets, Inc. While changing a light bulb in his home, he fell from a step ladder and

suffered serious injuries to his back, legs and feet. He was paid short term disability

payments under an insurance plan with Hartford Life & Accident Insurance

Company, which is controlled by ERISA. His claim for long term disability benefits

was denied and he filed suit. The district court granted summary judgment in favor

of Hartford and this appeal follows.

      We have studied the briefs, reviewed the record and received oral argument.

Finding no merit in the contentions being made and that the record supports the ruling

of the district court, we affirm.

      AFFIRMED.




                                          2